                                                      Entered on Docket
                                                      January 22, 2021
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA


 1   Stephen D. Finestone (125675)                      Signed and Filed: January 22, 2021
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820                                 ________________________________________
 5   sfinestone@fhlawllp.com                            DENNIS MONTALI
                                                        U.S. Bankruptcy Judge
 6   Counsel for Chapter 11 Trustee
     Kyle Everett
 7
                              UNITED STATES BANKRUPTCY COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10
      In re                                                   Case No. 20-30819 DM
11
      BENJA INCORPORATED                                      Chapter 11
12

13             Debtor.                                        ORDER GRANTING TRUSTEE’S
                                                              EX PARTE APPLICATION FOR
14                                                            AN ORDER PURSUANT TO RULE
                                                              2004 FOR PRODUCTION OF
15                                                            DOCUMENTS AND
                                                              EXAMINATION OF MHC
16                                                            FINANCIAL SERVICES, INC. and
                                                              the MURPHY HOFFMAN
17                                                            COMPANY

18

19
              The Court having reviewed the Trustee’s Ex Parte Application for an Order Pursuant to
20
     Rule 2004 for Production of Documents and Examination of MHC Financial Services, Inc. and
21
     Murphy Hoffman Company (the “Application”), and good cause appearing:
22
              IT IS ORDERED that:
23
              1. The Application is granted as provided herein.
24
              2. MHC Financial Services, Inc. and the Murphy Hoffman Company (collectively
25
                 “MHC”) shall produce documents identified in Exhibit A attached hereto no later
26
                 than 15 days from service of this Order.
27
              3. MHC shall appear for an examination via video conference or such other method as
28
                 may agreed upon by the Trustee and MHC at a mutually agreed upon date but not
     Case:
     ORDER20-30819
           RE 2004 APP –Doc#
                         MHC 81       Filed: 01/22/21       Entered: 01/22/21 14:02:49   Page
                                                                                            1 1 of 5
 1            later than 14 days after production of the documents as required above.

 2         4. The Trustee may issue any process that he determines may be necessary in

 3            conjunction with this Order.

 4         5. This Order applies in any converted case and the Chapter 7 trustee appointed in the

 5            converted case is authorized to take the examination and obtain the documents

 6            provided for in this Order without the need for a new application pursuant to Rule

 7            2004.

 8                                     ** END OF ORDER **

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case:
     ORDER20-30819
           RE 2004 APP –Doc#
                         MHC 81    Filed: 01/22/21    Entered: 01/22/21 14:02:49        Page
                                                                                           2 2 of 5
 1                                             EXHIBIT A

 2                                     Instructions and Definitions

 3          A. “Document” and “Documents” shall have the same definition as contemplated by

 4   the Federal Rules of Civil Procedure 26 or 34, including, without limitation, all papers,

 5   writings, and records of every type and description, all written, recorded and graphic matter of

 6   every type and description, contracts, receipts, buy orders, canceled checks, drafts, invoices,

 7   statements, memoranda, corporate minutes, bulletins, intra- and interoffice communications,

 8   books of account, worksheets, desk diaries, appointment books, expense accounts, recordings,

 9   notes of conversations, notes of meetings and conferences, telegraphic communications, stock

10   certificates, pamphlets, schedules, studies, books, computer printouts, reports, photographs,

11   maps, charts, photographic records, tapes, transcriptions of tapes, and any other device or

12   medium on or through which information of any type is transmitted, recorded, or preserved.

13   The term “document” also encompasses all matters, instruments or other means of electronic

14   storage or other forms of media, including e-mails and other electronically stored information.

15   The term “document” also means every copy of a document where such copy is not an identical

16   duplicate of the original.

17          B. The term “Communication(s)” or “Communication(s)” includes any contact,

18   regardless of method between two or more persons, organizations, companies or other business

19   entities, regardless of form, and shall include, without limitation, meetings, conferences,

20   negotiations, telephone conversations, text messages or any other form of verbal or written

21   exchange of information in the form of facts, ideas, inquiries, or otherwise.

22          C. The term “MHC” means MHC Financial Service, Inc. and the Murphy Hoffman

23   Company, their officers, employees, directors, agents and anyone else acting on their behalf.

24          D. The term “Debtor” means Benja Incorporated and any of its officers, directors,

25   shareholders, employees, agents, lawyers, as well as any related entities that are or were owned

26   by Debtor and any predecessors or successors in interest, including EPHE Corp and any person

27   acting on their behalf.

28

     Case:
     ORDER20-30819
           RE 2004 APP –Doc#
                         MHC 81       Filed: 01/22/21     Entered: 01/22/21 14:02:49        Page
                                                                                               3 3 of 5
 1          E. The term “Chapin” means Andrew Chapin and any of his employees, agents,

 2   lawyers or anyone acting on his behalf.

 3          F. The “Factoring Agreement” means the Factoring Services Agreement dated March

 4   25, 2020 entered into between MHC and the Debtor, as amended.

 5                               DOCUMENTS TO BE PRODUCED

 6          1. All Documents concerning any loans or advances made by MHC to the Debtor,

 7              including but not limited to, any agreements, correspondence, underwriting,

 8              advances and payments.

 9          2. All Communications regarding any loans or advances to the Debtor, including but

10              not limited to, emails and text messages.

11          3. All Documents concerning any repayment to MHC by the Debtor.

12          4. All Communications with any third-party regarding the Debtor and any of its

13              officers, directors or employees.

14          5. All Communications with the Debtor or anyone acting on its behalf.

15          6. All Communications with Chapin.

16          7. All Communications with Thomas Goode.

17          8. All Documents evidencing or otherwise relating to transfers made by the Debtor to

18              MHC or for MHC’s benefit, of funds or other property of the Debtor, including but

19              not limited to, checks, wire information and any Documents or Communications in

20              connection therewith.

21          9. Documents evidencing any demands for payment from the Debtor.

22          10. All Communications with any creditor of the Debtor.

23

24

25

26

27

28

     Case:
     ORDER20-30819
           RE 2004 APP –Doc#
                         MHC 81      Filed: 01/22/21        Entered: 01/22/21 14:02:49   Page
                                                                                            4 4 of 5
 1   Court Service List:

 2   ECF Participants Only

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case:
     ORDER20-30819
           RE 2004 APP –Doc#
                         MHC 81   Filed: 01/22/21   Entered: 01/22/21 14:02:49   Page
                                                                                    5 5 of 5
